Citation Nr: 1450808	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, other than major depressive disorder, to include posttraumatic stress disorder (PTSD), anxiety, and adjustment disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2014.  A transcript is of record.

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, however, entitlement to service connection for major depressive disorder was specifically denied in a May 2014 rating decision, and the Veteran has not appealed that decision.  The issue on the title page has been modified accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The examiner who conducted a September 2010 VA examination indicated that the Veteran did not have a diagnosis of PTSD.  PTSD has been diagnosed, however, during the pendency of this appeal.  See Mclain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Notably, the September 2010 VA examiner conducted a later VA examination for depression in April 2014, at which time he noted that there was now more documentation of PTSD in the Veteran's progress notes.  The examiner suggested that the Veteran request a new VA PTSD examination with another examiner.  

Although anxiety has also been diagnosed during the appeal, an etiology opinion regarding anxiety has not been provided.  Remand for a new VA examination is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

During his Board hearing, the Veteran indicated that he was offered treatment at a Vet Center.  It is unclear whether any Vet Center treatment records may be available.  See 38 C.F.R. § 3.159(c) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  After procuring any necessary authorization, obtain the Veteran's treatment records from any indicated Vet Center.

2.  Thereafter, schedule the Veteran for a VA psychiatric or psychological examination.  The examiner should indicate that the claims file, including this remand, was reviewed.  All necessary studies and tests should be conducted.

The examiner must identify all psychiatric disabilities present, or properly diagnosed under DSM-IV/DSM-V guidelines since November 2009, to include PTSD, anxiety, and an adjustment disorder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed psychiatric disability, excluding major depressive disorder, had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to specifically include the incident of severe personal assault suffered by the Veteran in May 1980.  

With respect to diagnosed PTSD, the examiner should specifically identify the stressor(s) upon which such diagnosis is based.  The examiner should specifically state whether the Veteran's PTSD diagnosis is based on the stressor involving his confirmed in-service personal assault, and if so, whether such stressor is adequate to support a PTSD diagnosis. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

